                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

  JOSEPH HOWARD,                                     Case No. 19-CV-2418 (SRN/BRT)

                        Petitioner,

  v.                                                               ORDER

  BRIAN D. GARDNER, and
  LINN COUNTY, IOWA,

                        Respondent.


       Michael Duane Strain, Linn County Correctional Center, PO Box 608, Cedar
       Rapids, IA 52406 pro se.


       This matter comes before the Court for review of the Petitioner’s Section 2254

habeas petition pursuant to Rule 4 of the Rules Governing Section 2254 Cases in United

States District Courts. The Court notes that, although the documents are signed by

Petitioner Joseph Howard, they contest the detention of Michael Duane Strain. Mr. Strain

is currently in custody at the Linn County Jail in Iowa. He is being held in the Linn County

Jail in relation to criminal charges in the United States District Court for the Northern

District of Iowa. See United States v. Strain, Case No. 6:11-cr-02039-CJW-MAR. A

petition for habeas corpus relief must either be lodged in the United States District Court

where petitioner is being detained, or in the District where he is convicted and sentenced

(post-trial). The District of Minnesota does not meet either of these criteria, accordingly,

it is appropriate to transfer the matter to the Northern District of Iowa for further handling.
       Pursuant to 28 U.S.C. § 1404(a), this Section 2254 habeas petition is hereby

transferred to the United States District Court for the Northern District of Iowa because

Petitioner is currently detained in Linn County, Iowa, which falls within the Northern

District of Iowa. See 28 U.S.C. § 1404(a); 28 U.S.C. § 2241(a) (“Writs of habeas corpus

may be granted by the Supreme Court, any justice thereof, the district courts and any circuit

judge within their respective jurisdictions. The order of a circuit judge shall be entered in

the records of the district court of the district wherein the restraint complained of is had.”).

       SO ORDERED.


Dated: October 1, 2019                      s/Susan Richard Nelson
                                            SUSAN RICHARD NELSON
                                            United States District Judge




                                               2
